DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,334,554 (Kitamura).
In regards to independent claims 1 and 8 and dependent claims 2-3, 7, and 9, Kitamura is directed to a magnesium alloy sheet having good press formability. (Abstract) The magnesium alloy includes the following composition:

Claim 1
Kitamura


5.0-6.5
5-12
Strontium
0.2-1.0
0.2-7
Zinc
0.1-0.75
0.2-7
Manganese
0.1-0.5
0.1-2.0
Magnesium
Balance
Balance


These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The claimed properties appear to be the result of the claimed composition. (See Specification ¶27-¶32). The specification teaches that the strontium results in the fine grained Mg17Al12. (¶30 of Specification) The microstructure affects the ductility. Id. The process of producing the claimed product does not appear to be particularly limited. Therefore, it would be expected that the product of Kitamura would likewise have the claimed properties. 

As to claim 6, Kitamura teaches that the alloy sheet has a thickness of 5 mm or less. (4:22-25) For structural members the alloy sheet has a thickness of 0.3 to 3 mm. (4:25-29) These ranges overlap the claimed ranges. 

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-308703 (JP’703).
In regards to independent claims 1 and 8 and dependent claims 2-3 7, and 9, JP ‘703 is directed to a magnesium alloy for continuous casting and rolling. (Lines 10-13) The product includes a cast-rolled sheet. (Lines 212-215) The composition of the alloy has the following composition:

Claim 1
JP ‘703
(Lines 49-55) 

5.0-6.5
1-11
Strontium
0.2-1.0
0.02-1
Zinc
0.1-0.75
0.1-2.0
Manganese
0.1-0.5
0.1-0.5
Magnesium
Balance
Balance


These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The claimed properties appear to be the result of the claimed composition. (See Specification ¶27-¶32). The specification teaches that the strontium results in the fine grained Mg17Al12. (¶30 of Specification) The microstructure affects the ductility. Id. The process of producing the claimed product does not appear to be particularly limited. Therefore, it would be expected that the product of JP ‘703 would likewise have the claimed properties. 

As to claim 6, the magnesium alloy has a final plate thickness of 3 to 10 mm. (Lines 202-203) This range overlaps the claimed range. 

Response to Arguments
Applicant's arguments filed 6 January 2021 have been fully considered but they are not persuasive. 
Applicant argues that the data presented in Table 1 and the submitted Table demonstrate criticality of the claimed ranges. Applicant asserted that the claimed properties are not taught in the prior art. 
This argument is not found to be persuasive. 
Applicant’s can rebut a prima facie case of obviousness by showing the criticality of the range. MPEP 2144.05,III,A. Whether the unexpected results are the result of unexpectedly 
In the instant case, Applicant has failed to meet their burden of showing criticality that is commensurate in scope with the instant claims.

First, as set forth above and in the previous Office Action, it appears that the method of producing the claimed product is not particularly limited. The specification sets forth that the sheet is a rolled material. (¶48 of Specification) The magnesium alloy sheet can be produced by a method including a variety of steps, none of which have required parameters. (¶48 of Specification) The specification repeatedly uses the word “can”, “for example”, and “preferred” when discussing the processing conditions. The processing parameters do not set forth any particular requirements for its production. For this reason, it appears that an alloy sheet that has the claimed composition and has been rolled would be expected to have the claimed microstructure properties. Applicant refused to present evidence to the contrary of this position. (See Remarks submitted 6 January 2021, Page 6) Therefore, it still appears that that the alloy composition results in the claimed features.

Second, Applicant appears to present inconsistent interpretations of the data being presented. The Specification sets forth that samples No. 1 to No. 13 have a fine microstructure and have finely dispersed grains consisting of Mg17Al12 or a compound such as Sr-based compound on grain boundaries. (¶61 of Specification) However, Applicant also includes claims 
The data seems to suggest that it may be possible that the composition in addition to the microstructure yields unexpected properties. However, at this point it is unclear if this is correct. Applicant’s remarks do not provide clarity for this. 
One need look no further than samples No. 1 to No. 13 having either a finely dispersed grain consisting of Mg17Al12 or a compound such as Sr-based compound on grain boundaries. (¶61 of Specification) However, claim 1 requires both of these be present. Some samples from No. 1 to No. 13 have the Mg17Al12 while others have the Sr-based compounds. None of them have both. The specification explicitly says “or”. Therefore, this data is not commensurate in scope with claim 1. Further, this microstructural limitation is not present in claim 8, so the data is also not commensurate in scope with claim 8. 

Applicant is encouraged to provide further evidence in the record to show that the applied references would not necessarily or inherently have the claimed microstructures within the overlapping portions of the compositional ranges. If the microstructure is not necessary or inherent, further evidence in the record is necessary to demonstrate the criticality of the compositional ranges of claim 8 since the data presented is not commensurate in scope with the claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/            Primary Examiner, Art Unit 1784